Electronically Filed
                                                    Supreme Court
                                                    SCWC-11-0000350
                                                    12-AUG-2015
                                                    08:13 AM
                         SCWC-11-0000350

          IN THE SUPREME COURT OF THE STATE OF HAWAII
________________________________________________________________

                In the Matter of the Arbitration

                               of

  NORDIC PCL CONSTRUCTION, INC., fka NORDIC CONSTRUCTION, LTD.,
     Respondent/Claimant/Counterclaim Respondent-Appellant,

                               vs.

                           LPIHGC, LLC,
         Petitioner/Respondent/Counterclaimant-Appellee.
________________________________________________________________

        CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
             (CAAP-11-0000350; S.P. NO. 10-1-0346)

            ORDER GRANTING MOTION FOR RECONSIDERATION
     (By: Nakayama, Acting C.J., McKenna, and Pollack, JJ.,
 and Circuit Judge Alm, in place of Recktenwald, C.J., recused,
  and Circuit Judge Sakamoto, in place of Wilson, J., recused)

         Upon consideration of Respondent/Claimant/Counterclaim

Respondent-Appellant Nordic PCL Constructions, Inc.’s motion for

reconsideration filed on August 3, 2015,

         IT IS HEREBY ORDERED that the motion is granted.    The

published opinion filed on July 23, 2015, is amended as follows:

         1. The first full sentence on page 4 is amended to

read, “Accordingly, we vacate the ICA’s April 4, 2014 Judgment

on Appeal, and the circuit court’s March 24, 2011 Final
Judgment, thereby vacating the associated orders (1) granting

LPIHGC’s motion to confirm the Arbitration Award, and (2)

denying Nordic’s motion to vacate the Arbitration Award, and

remand this case to the circuit court for an evidentiary hearing

and entry of findings of fact and conclusions of law on Nordic’s

motion to vacate.2”   The text of footnote 2 remains unchanged.

          2. The last sentence on page 62 is amended to read,

“Accordingly, we vacate the ICA’s April 4, 2014 Judgment on

Appeal, and the circuit court’s March 24, 2011 Final Judgment,

thereby vacating the associated orders (1) granting LPIHGC’s

motion to confirm the Arbitration Award, and (2) denying

Nordic’s motion to vacate the Arbitration Award, and remand this

case to the circuit court for further proceedings consistent

with this opinion.”

          An Amended Opinion, which includes the two corrections

above and all of the corrections noted in the Order of

Correction filed on July 27, 2015, will be filed

contemporaneously with this Order.

          DATED: Honolulu, Hawaii, August 12, 2015.

Anna H. Oshiro                 /s/ Paula A. Nakayama
for respondent
                               /s/ Sabrina S. McKenna

                               /s/ Richard W. Pollack

                               /s/ Steven S. Alm

                               /s/ Karl K. Sakamoto

                                 2